887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James Henry MILLER, Petitioner.In re James Henry MILLER, Petitioner.
Nos. 89-8033, 89-8041.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1989.Decided:  Oct. 6, 1989.Rehearing and Rehearing En Banc Denied Nov. 8, 1989.

James Henry Miller, petitioner pro se.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
James Henry Miller brought these mandamus petitions challenging the validity of his conviction for aiding and abetting a bank robbery, claiming that the district court erred in denying his motion to withdraw his guilty plea.  He sought an order from this Court directing the district court to hold a hearing on these claims.  Miller has raised these same claims unsuccessfully on direct appeal, in a 28 U.S.C. Sec. 2255 petition, and in two prior petitions for mandamus relief.  United States v. Miller, No. 84-5350 (4th Cir.  Nov. 15, 1985) (unpublished);  United States v. Miller, No. 88-7248(L) (4th Cir.  Feb. 21, 1989) (unpublished).  We have consolidated the petitions because of their similarity.


2
Mandamus relief is not appropriate when there are other means available by which the petitioner could secure the desired relief.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  As Miller's conviction could be attacked either on direct appeal or by a petition for relief under 28 U.S.C. Sec. 2255, the petitions for writ of mandamus are denied.  Miller's motion to proceed in forma pauperis is granted.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
PETITIONS DENIED.